IN THE COURT OF APPEALS OF IOWA

                                  No. 18-2020
                              Filed March 6, 2019


IN THE INTEREST OF M.R., S.R., and K.R.,
Minor Children,

L.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



      A mother appeals an order terminating her parental rights. AFFIRMED.



      Agnes G. Warutere of Warutere Law Firm, PLLC, Ankeny, for appellant

mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Brent M. Pattison of Drake Legal Clinic, Des Moines, guardian ad litem for

minor children.



      Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                           2


McDONALD, Judge.

       The juvenile court terminated LaShawna’s rights in her three children

pursuant to Iowa Code section 232.116(1)(a), (e), and (f) (2018). LaShawna timely

filed this appeal. We review termination-of-parental-rights proceedings de novo.

See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       LaShawna challenges the sufficiency of the evidence supporting the

juvenile court’s finding she consented to termination of her parental rights. See

Iowa Code § 232.116(1)(a).         On appeal, she argues her consent was not

voluntarily or intelligently given. However, she did not raise this issue in the

juvenile court by way of motion or any other manner. As a result, her claim is not

preserved for appellate review, which she concedes. See In re A.B., 815 N.W.2d

764, 773 (Iowa 2012) (“[T]he general rule that appellate arguments must first be

raised in the trial court applies to . . . termination of parental rights cases.”); In re

A.C.-B., No. 16-0106, 2016 WL 1366865, at *2 (Iowa Ct. App. Apr. 6, 2016) (“The

proper method to preserve error is to file a motion for new trial under Iowa Rule of

Civil Procedure 1.1004(7) or to file a petition pursuant to rule 1.1013.” (citation

omitted)). As such, we do not reach the merits of the claim.

       LaShawna also argues termination was not required as to one child

because the child was in the care of a relative. See Iowa Code § 232.116(3)(a).

However, LaShawna never argued this exception to termination applied in the

juvenile court, and error is not preserved on this issue either, which she also

concedes. See A.B., 815 N.W.2d at 773.

       Because error was not preserved for any of LaShawna’s claims, we affirm

the termination of LaShawna’s parental rights, pursuant to Iowa Code section
                                        3

232.116(1)(a). See id. at 774 (“When the juvenile court terminates parental rights

on more than one statutory ground, we may affirm the juvenile court’s order on any

ground we find supported by the record.”).

      AFFIRMED.